United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.T., Appellant
and
U.S. POSTAL SERVICE, KENSINGTON POST
OFFICE, Kensington, MD, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-0323
Issued: April 9, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On November 26, 2019 appellant sought an appeal from a May 9, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned Docket No. 20-0323.
The Board has duly considered the matter and notes that the Board has jurisdiction to
review final adverse decisions of OWCP issued under the Federal Employees’ Compensation Act
(FECA).1 For final adverse decisions of OWCP issued on or after November 19, 2008, the Board’s
review authority is limited to appeals which are filed within 180 days from the date of issuance of
OWCP’s decision.2
The 180th day following the May 9, 2019 decision was November 5, 2019. As appellant
did not file an appeal with the Board until November 26, 2019, more than 180 days after the May 9,
2019 decision, the Board finds that the appeal docketed as No. 20-0323 is untimely filed. The
Board is without jurisdiction to review the appeal. Appellant has not offered a reason to explain
her failure to timely file an appeal with supporting documentation sufficient to establish
1

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a).

2

20 C.F.R. § 501.3(e) (2009).

compelling circumstances. Because there is no adverse, final decision issued by OWCP within
180 days of the November 26, 2019 filing of the instant appeal, the Board concludes that the appeal
docketed as No. 20-0323 must be dismissed.3 Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 20-0323 is dismissed.
Issued: April 9, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3
The Board’s decisions and orders are “final upon the expiration of 30 days from the date of their issuance.” 20
C.F.R. § 501.6(d).

2

